Hill, J.
1. The petition set out a cause of action, and the court erred in sustaining the general demurrer. Kirkpatrick v. Holland, 148 Ga. 708.
2. It does not appear from the face of the petition that the plaintiff was . . guilty of such laches as that he was barred of recovery.

Judgment reversed on the main bill of exceptions, and affirmed on the cross-bill.

Injunctions, 32 C. J. p. 70, n. 47; p. 87, n. 7; p. 319, n. 31; p. 341, n. 3.

All the Justices concur.

Hewlett & Dennis and E. W. Fountain, for plaintiff.
Underwood & Haas and E. 8myth Gambrell, for defendants.